Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It  is  not  clear  that the  VMP pigment(s) amount  is  based  on  what?

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014096379 (for the convenience, US20150344716 is cited).
Regarding claims 21, 28, and 31-32,  US20150344716 discloses a composition comprising metal effect pigments having the average size in a range of from 1.7 to 2.8 micron and the average thickness in a range of from 15 to 50 nm, at least one polycarboxylic acid, and additives ([0020]). The metal effect pigments can be both PVD 
The at least one polycarboxylic acid with at least 4 carbon atoms, which is preferably covalently bonded to at least one polyglycol ether. The polycarboxylic acid  and polyglycol ether are  disclose  in  paragraph [0058],[0073],[0082]-[0086] and [0098-0104]. The composition comprises dispersing additives. For example, polymers with acidic groups can be used as additional dispersing additive. The acidic groups can be for example the sulfate group, sulfonic acid group, phosphate group, phosphonic acid group and mixtures thereof. The acid number of the additional dispersing additive preferably lies in a range of from 70 to 180 KOH/g, further preferably from 110 to 150 KOH/g. The amine number of the additional dispersing additive additionally preferably lies in a range of from 40 mg/KOH/g to 120 mg/KOH/g, further preferably from 60 to 80 mg/KOH/g. Examples of commercially available dispersing additives are Solsperse 20000, 24000, 3000, 32000, 32500, 33500, 34000 and 35200 (Avecia K.K.) or Disperbyk-102, 106, 111, 161, 162, 163, 164, 166, 180, 190, 191 and 192 (BYK-Chemie GmbH 46462 Wesel, Germany) or mixtures thereof. In particular Disperbyk-106, Disperbyk-102 or Disperbyk-190 have proved to be very suitable to be used in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the  desired  dispersing  additive  as  applicant  set  forth  in the  claims in the  composition, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable dispersing  additive form the composition involves only routine skill in the art, for the purpose of utilizing the composition for a desired application.
Regarding claims 22 - 23, the metal effect pigment preferably contains or consists of metal which is selected from the group which of aluminum, aluminum alloys, copper, copper alloys and brass([0048]).
Regarding claim 24, the surfaces of the metal effect pigments are therefore preferably completely covered with the at least one polycarboxylic acid ([0055]). 
Regarding claim 25, the level of metal effect pigments in the pigment preparation according to the invention lies in a range of from 10 to 80 wt.-%, further preferably from 20 to 60 wt.-%, still further preferably from 30 to 55 wt.-%, in each case relative to the total weight of the pigment preparation ([0153]).
Regarding claims 26-27 and , the level of metal effect pigments in composition lies in a range of from 10 to 80 wt.-%, further preferably from 20 to 60 wt.-%, still further preferably from 30 to 55 wt.-%, in each case relative to the total weight of thecomposition. Furthermore, it is preferred for the level of any solvent(s) to lie in a range of from 20 to 90 wt.-%, further preferably from 40 to 80 wt.-%, still further preferably from 45 to 70 wt.-%, in each case relative to the total weight of the 
Regarding  claims 29  and 30, cellulose derivatives, for example cellulose nitrate, ethyl cellulose, ethyl hydroxyethyl cellulose and/or cellulose acetopropionate, vinyl polymers, for example polyvinyl butyrates, PVC mixed polymers, polyacrylates and/or polymethacrylates, styrene-maleic acid mixed polymers, polyamide resins, polyesters, polyurethanes, ketone resins, malinate resins, shellac or mixtures thereof are preferably used as binders. The binders are preferably selected from the group which consists of nitrocellulose, ethyl cellulose, polyvinyl butyral (PVB), polyurethanes and mixtures thereof ([0157-0158]). 
Regarding claim 33, alcohols, for example ethanol, 2-propanol and/or 1-propanol, glycol ethers, for example methoxy propanol, ethoxy propanol, propylene glycol and/or dipropylene glycol, monomethyl ether, esters, for example methyl acetate, ethyl acetate, isopropyl acetate, propyl acetate, methoxy and/or ethoxy propyl acetate, ketones, for example 2-butanone-4-methyl-2-penthanone, acetone and/or cyclohexanone, aliphatic hydrocarbons, such as for example benzines or mixtures thereof are suitable as solvents for flexographic inks([0160]).
Regarding claims 34 - 35, the flexographic inks can contain plasticizers, waxes, such as for example polyethylene and/or polypropylene waxes, slip agents, such as for example silicones and/or fatty acid amides, wetting agents, dispersing additives, etc., as further additives ([0161]).

Regarding claims 36 and 38, the composition comprising metal effect pigments with a level of metal effect pigments lies in a range of 10 to 90 wt.-%, relative to the total weight of the composition and the composition is present as a flexographic ink (claims  11  and  12).
Response to Arguments
Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive. 
The  applicant  argues  the  unexpected  result  of  the  instant  application .  The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  application  with  the  closest  art.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. There  is  no  content  limitation  on the  components  in  the  composition  at  all. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731